573 So.2d 180 (1991)
Marvin E. GAY, Appellant,
v.
Joanne J. GAY, Appellee.
No. 90-00520.
District Court of Appeal of Florida, Second District.
January 18, 1991.
Carl T. Boake of Wallace, Finck & Boake, St. Petersburg, for appellant.
Scot E. Samis of Law Office of Charles W. Ehrlich, St. Petersburg, for appellee.
PER CURIAM.
We affirm the final judgment in this dissolution of marriage case except in two respects.
We reverse the award to the wife of one-half of the husband's disability plan under which the husband is entitled to $73.00 per month. See Freeman v. Freeman, 468 So.2d 326, 328 (Fla. 5th DCA 1985) ("A disability pension ... is not a marital asset for purposes of equitable distribution."). We do not agree with the wife's argument that Freeman was effectively overruled by Weisfeld v. Weisfeld, 545 So.2d 1341 (Fla. 1989). See Weisfeld, 545 So.2d at 1346.
We reverse the requirements in the final judgment that the husband provide the wife with health insurance coverage and pay one-half of any deductible or noncovered medical expenses. Neither of those requirements contains a limitation as to the maximum costs thereof to the husband. See Richards v. Richards, 477 So.2d 620 *181 (Fla. 5th DCA 1985); Miller v. Miller, 466 So.2d 356 (Fla. 5th DCA 1985). Upon remand the trial court should fix reasonable limitations on the maximum costs to the husband of those requirements.
Affirmed in part, reversed in part, and remanded for proceedings consistent herewith.
LEHAN, A.C.J., and FRANK and THREADGILL, JJ., concur.